DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 and 9 – 15 of U.S. Patent No. 11,222,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instant application recite the claim limitations of the patented claims.
17/541,199
11,222,977
Comments
1
1

4
1

5
2

6
3

7
4

8
5

9
9

10
10

11
11

12
12

13
13

14
14

15
15



Claims 16 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,222,977 in view of (US 2018/0294331).
(Claim 16) Claim 1 of U.S. Patent No. 11,222,977 teaches all the limitations the component, but lack the component connected to a board.
However, Cho et al teach the component (figs. 3, 19) coupled to a board (fig. 23) for the benefit of forming an electronic system (paragraph 137),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of forming an electronic system.
 (Claim 17) Claim 16 teaches all the limitations of the component, but lack the computing device, further comprising:
a memory coupled to the board.
However, Cho et al teach the computing device, further comprising a memory coupled (fig. 23 #2030) to the board for the benefit of forming an electronic system (paragraph 137).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit storing user data (paragraph 139).
(Claim 18) Claim 16 teaches all the limitations of the component, but lack the computing device, further comprising a communication chip coupled to the board.
However, Cho et al teach the computing device, further comprising a communication chip (fig. 23 #2040) coupled to the board for the benefit of achieving a communication interface protocol (paragraph 141).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of achieving a communication interface protocol.
(Claim 19) Claim 16 teaches all the limitations of the component, but lack the computing device, further comprising wherein the component is a packaged integrated circuit die.
However, Cho et al teach the computing device, further comprising wherein the component is a packaged integrated circuit die (fig. 23 #2000) for the benefit of forming an electronic system (paragraph 137),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of forming an electronic system.
(Claim 20) Claim 16 teaches all the limitations of the component, but lack wherein the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor.
However, Cho et al. teach wherein the component (fig. 23 #2010) is selected from the group consisting of a processor, a communications chip, and a digital signal processor (paragraph 138) for the benefit of forming an electronic system (paragraph 137),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of forming an electronic system.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
November 19, 2022